Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-8, 10-11, and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-4, 6-8, 10-11, and 13-16 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record does not teach “a ring axially secured to the sleeve of the protection device and mounted around the storage container of the application and storage system, said ring being provided inside with first hooks immobilizing the said system relative to the sleeve in the storage position, and provided on the outside with a stud for rendering the first hooks inactive and detaching the said system and the said sleeve by actuating the said stud” and “wherein the release device further comprises on the inside, second hooks for restraining the said system relative to the sleeve in the usage position and which are configured to oppose the movement of the said system towards the storage position, wherein the ring is deformable, so that, when an external radial force is applied to the stud, the first hooksSuite 3600Seattle, Washington 98101-3029 -3-206.682.8100pass from the active position to the inactive position through deformation of the said ring in the region of the first hooks, and wherein the second hooks are active in the usage position of the system relative to the sleeve independently of the actuation of the stud and the deformation of the ring” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754